UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 8-KCURRENT REPORT Pursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 12, 2008 GREAT SOUTHERN BANCORP, INC. (Exact name of Registrant as specified in its Charter) Maryland 0-18082 43-1524856 (State or other jurisdiction ofincorporation) (Commission File No.) (IRS Employer IdentificationNumber) 1451 East Battlefield, Springfield, Missouri 65804 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (417) 887-4400 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events Great Southern Bancorp, Inc., the bank holding company of Great Southern Bank, (NASDAQ:GSBC) announced today that the September 7, 2008, United States Treasury Department and the Federal Housing Finance Agency actions with respect to the Federal National Mortgage Association (Fannie Mae) and the Federal Home Loan Mortgage Corporation (Freddie Mac) will adversely impact the fair value of the Company’s investments in Fannie Mae and Freddie Mac perpetual preferred stock. As previously reported in the Company’s Quarterly Report on Form 10-Q for the Quarter Ended June 30, 2008, the Company’s perpetual preferred investments in Fannie Mae and Freddie Mac are included in securities available for sale at a cost of $4.0 million and $1.8 million, respectively, and have a weighted average coupon rate of 8.02%. These securities currently trade at 5 to 10 percent of par value and are currently not expected to pay dividends. It is unclear if or when the values of such investment securities will improve, or whether such values will deteriorate further.Based on these developments, the Company will record an other-than-temporary impairment and take a non-cash charge to earnings related to these preferred securities for the quarter ending September 30, 2008. The Company does not have any other equity securities issued by Fannie Mae or Freddie Mac. The Company’s management has evaluated the capital condition of both the Company and the Bank, and has concluded that both would remain “well capitalized” under any valuation scenario involving the Fannie Mae and Freddie Mac perpetual preferred stock investment securities. The following table estimates the capital ratios that the Company and the Bank would have had at June 30, 2008, if it had been assumed that its shares of Fannie Mae and Freddie Mac preferred stock had no value at June 30, 2008, and if the Company was not able to record a tax benefit for the loss. AsReportedJune 30,2008 Adjusted RegulatoryThresholdfor WellCapitalized Great Southern Bancorp, Inc. Tier 1 leverage ratio 8.03% 7.82% 5.00% Tier 1 risk-based ratio 10.12% 9.89% 6.00% Total risk-based ratio 11.37% 11.14% 10.00% Great Southern Bank Tier 1 leverage ratio 7.92% 7.72% 5.00% Tier 1 risk-based ratio 10.01% 9.78% 6.00% Total risk-based ratio 11.26% 11.03% 10.00% The Company currently is analyzing its opportunities to utilize a deferred tax benefit, which would reduce the after-tax impact of this loss. With total assets of $2.5 billion, Great Southern offers banking, investment, insurance and travel services. Headquartered in Springfield, Mo., Great Southern operates 39 retail banking centers and 170 ATMs throughout southwest, west and central Missouri.
